i          i      i                                                               i       i     i




                                 MEMORANDUM OPINION

                                         No. 04-10-00082-CR

                                       Donald R. WILLIAMS,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 6, Bexar County, Texas
                                      Trial Court No. 857062
                              Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 17, 2010

DISMISSED

           Donald R. Williams filed a notice of appeal seeking to appeal from a sentence imposed on

February 20, 2008. The judgment was in accordance with Williams’s plea bargain agreement, and

the record does not contain a trial court’s certification showing Williams has the right of appeal.

Accordingly, the appeal is dismissed. See TEX . R. APP . P. 25.2(d).

                                                       PER CURIAM

DO NOT PUBLISH